  8:20-cv-00197-BCB-CRZ Doc # 78 Filed: 06/03/21 Page 1 of 3 - Page ID # 1363




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TIMM GRANDVIEW, LLC, a Nebraska
Limited Liability Company;
                                                         8:20CV197
                   Plaintiff,

      vs.                                                  ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania   Company;        and
WESTGUARD              INSURANCE
COMPANY, a Pennsylvania company;

                   Defendants.


      Yet again, the court has held a telephone conference regarding Plaintiff’s
battle to obtain clearly relevant discovery from the defendants. Despite those
efforts, the discovery saga continues. Simply stated, Defendants have adopted
an obstreperous posture toward timely completing discovery, and a cavalier
attitude toward my discovery instructions and orders. That stops now.


      My March 23, 2021 discovery order, (Filing No. 58), required AmGUARD
to provide discovery responses by May 7, 2021. That deadline was extended by
10 days with Plaintiff’s consent. Still, the discovery was not served. As of today,
four weeks following the court-ordered deadline, AmGUARD’s court-ordered
discovery has not been served. AmGUARD now claims it can fully respond by
June 9, 2021. I will give it until June 11, 2021.


      Meanwhile, Westguard has not promptly responded to written discovery
either. It now faces a June 15, 2021, extended at the courtesy of Plaintiff’s
counsel, to provide discovery responses. Plaintiff is justifiably concerned that it
will receive nothing, or nothing but objections, by the June 15, 2021 deadline.
 8:20-cv-00197-BCB-CRZ Doc # 78 Filed: 06/03/21 Page 2 of 3 - Page ID # 1364




And while it awaits written discovery responses, Plaintiff cannot prepare for
scheduled depositions or otherwise prepare this case.


      Defendants are reminded that under the facts presented, as to
AmGUARD, Rule 37 of the Federal Rules of Civil Procedure permits the court to
impose sanctions which include not only attorney fees, but also orders
designating certain facts as true; prohibiting AmGUARD from supporting or
opposing designated claims or defenses, or from introducing designated matters
in evidence; striking its Answer or allegations within it; entering a default
judgment against AmGuard; or finding AmGUARD, including the person
responsible for failing to timely comply with the discovery order on its behalf, in
contempt of court. Fed.R.Civ.P. 37(b)(2).


      As to Westguard, if Plaintiff must file a motion to compel to timely obtain
requested discovery to which it is entitled, “the court must, after giving an
opportunity to be heard, require [Westguard], the party or attorney advising that
conduct, or both to pay the movant's reasonable expenses incurred in making the
motion, including attorney's fees,” unless Plaintiff fails to engage in good faith
discussions with Westguard before filing a motion to compel, Westguard’s failure
to produce the requested discovery substantially justified, there are other
circumstances which would make an award of expenses unjust. Fed. R. Civ. P.
37(a)(5).


      IT IS ORDERED:


      1)     As to both Defendants, a pre-dispute conference with the court is not
required before Plaintiff files any motion for discovery sanctions.




                                         2
 8:20-cv-00197-BCB-CRZ Doc # 78 Filed: 06/03/21 Page 3 of 3 - Page ID # 1365




      2)    The discovery deadline within my March 23, 2021 order is extended
to June 11, 2021. It will not be further extended. AmGuard shall fully comply with
the common sense meaning and stated purpose of the order, and such
compliance must be full, complete, and nonevasive.


      3)    Westguard’s written discovery responses shall be served on or
before June 15, 2021. That deadline cannot be extended by agreement of the
parties; any extension must be granted by order of the undersigned magistrate
judge upon a substantial showing of good cause.

      Dated this 3rd day of June, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          3
